     Case 2:20-cv-01883-SRB Document 22-1 Filed 03/04/21 Page 1 of 2




 1
     CULPEPPER IP, LLLC
 2   Kerry S. Culpepper, Hawaii Bar No. 9837, pro hac vice
 3   75-170 Hualalai Road, Suite B204
     Kailua-Kona, Hawaii 96740
 4
     Telephone: (808) 464-4047
 5   Facsimile: (202) 204-5181
 6   E-Mail:     kculpepper@culpepperip.com

 7   Attorney for Plaintiffs:
 8   Santa Files Productions, LLC; and
     Laundry Films, Inc.
 9
10                       UNITED STATES DISTRICT COURT
11
                          FOR THE DISTRICT OF ARIZONA
12
13   Santa Files Productions, LLC and       )   Case No.: CV-20-1883-PHX-SRB
     Laundry Films, Inc.                    )   (Copyright)
14   75-170 Hualalai Rd, B204               )
15   Kailua-Kona, HI 96740                  )   PROPOSED ORDER FOR
     808-464-4047                           )   WITHDRAWAL OF
16                                          )   GARNISHMENT (EARNINGS)
17                    Plaintiffs,           )
        vs.                                 )
18
                                            )
19   Richard Dabney and Jesse D. Parks      )
20   809 N. Colcord Rd.                     )
     Payson, AZ 85541                       )
21   928-978-3984                           )
22                                          )
                      Defendants,           )
23                                          )
24   Chapman Auto Center, LLC               )
     C/O Edwin D. Fleming, ESQ              )
25
     Burch & Cracchiolo PA                  )
26   1850 N. Central Ave., STE 1700         )
27   Phoenix, AZ 85014                      )
                       Garnishee.           )
28



                                            1
      Case 2:20-cv-01883-SRB Document 22-1 Filed 03/04/21 Page 2 of 2




 1
     Based on the statements appearing in the Motion for Withdrawal of Garnishment, it is hereby
 2   ordered that garnishment is withdrawn effective March 4, 2021 and Garnishee is discharged.
 3
 4
 5   Date                                               CLERK OF THE COURT
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   2
